                                                         United States District Court
                                                         Central District of California


    UNITED STATES OF AMERICA vs.                                              Docket No.            EDCR18-00046-JGB

                      CARLOS ALEXANDER
    Defendant         MIRAMONTEZ                                              Social Security No. 6         6      9     2

    akas: none                                                                (Last 4 digits)

                                            JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                       MONTH   DAY   YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.         2     11    2019


     COUNSEL                                                               Young Kim, DFPD
                                                                             (Name of Counsel)

       PLEA           X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO               NOT
                                                                                                                CONTENDERE           GUILTY
     FINDING   There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
              Aggravated Identity Theft in violation of 18 U.S.C. §1028A
    JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
    AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
      COMM    that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Carlos Alexander
      ORDER   Miramontez, is hereby committed on Count 2 of the 4 Count Indictment to the custody of the Bureau of Prisons for a
              term of 24 months.


          It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
          immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25
          per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

          It is ordered that the defendant shall pay restitution in the total amount of $2,108.42 pursuant to 18 U.S.C. § 3663A.

          The amount of restitution ordered shall be paid as follows:

          Victim                                Amount

          Citibank                              $ 372.60

           BBVA Compass                         $1,735.82

          Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant
          to the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the restitution remains unpaid
          after release from custody, nominal monthly payments of at least 10% of defendant's gross monthly income but
          not less than $50, whichever is greater, shall be made during the period of supervised release and shall begin 30
          days after the commencement of supervision. Nominal restitution payments are ordered as the Court finds that the
          defendant's economic circumstances do not allow for either immediate or future payment of the amount ordered.




CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                               Page 1 of 6
 USA vs.      CARLOS ALEXANDER MIRAMONTEZ                             Docket No.:   EDCR18-00046-JGB

        The amount of restitution ordered shall be paid as set forth on the list attached to this judgment. If the defendant
        makes a partial payment, each payee shall receive approximately proportional payment unless another priority
        order or percentage payment is specified.

        Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does not
        have the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18
        U.S.C. § 3612(g).

        The defendant shall comply with General Order No. 01-05.

        Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he
        is unable to pay and is not likely to become able to pay any fine.

        Upon release from imprisonment, the defendant shall be placed on supervised release for a term of one year under
        the following terms and conditions:

                      1. The defendant shall comply with the rules and regulations of the United States Probation Office
                         and General Order 18-10.

                      2. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
                         submit to one drug test within 15 days of release from custody and at least two periodic drug tests
                         thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

                      3. The defendant shall participate in an outpatient substance abuse treatment and counseling program
                         that includes urinalysis, breath and/or sweat patch testing, as directed by the Probation Officer.
                         The defendant shall abstain from using alcohol and illicit drugs, and from abusing prescription
                         medications during the period of supervision.

                      4. During the period of community supervision, the defendant shall pay the special assessment and
                         restitution in accordance with this judgment's orders pertaining to such payment.

                      5. The defendant shall cooperate in the collection of a DNA sample from the defendant.

                      6. The defendant shall apply all monies received from income tax refunds to the outstanding Court-
                         ordered financial obligation. In addition, the defendant shall apply all monies received from
                         lottery winnings, inheritance, judgments and any anticipated or unexpected financial gains to the
                         outstanding Court-ordered financial obligation.

                      7. The defendant shall not obtain or possess any driver's license, Social Security number, birth
                         certificate, passport, or any other form of identification in any name, other than the defendant's
                         true legal name; nor shall the defendant use, for any purpose or in any manner, any name other
                         than his/her true legal name or names without the prior written approval of the Probation Officer.

                      8. The defendant shall submit his or her person, property, house, residence, vehicle, papers,
                         computers (as defined in 18 U.S.C. § 1030(e)(1)), cell phones, other electronic communications or
                         data storage devices or media, office, or other areas under the offender’s control, to a search
                         conducted by a United States Probation Officer or law enforcement officer. Failure to submit to a

CR-104 (docx 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 2 of 6
 USA vs.      CARLOS ALEXANDER MIRAMONTEZ                             Docket No.:   EDCR18-00046-JGB

                       search may be grounds for revocation. The defendant shall warn any other occupants that the
                       premises may be subject to searches pursuant to this condition. Any search pursuant to this
                       condition will be conducted at a reasonable time and in a reasonable manner upon reasonable
                       suspicion that the defendant has violated a condition of his supervision and that the areas to be
                       searched contain evidence of this violation.

         The Court recommends to the Bureau of Prisons that the defendant be placed at MDC, Los Angeles, or in the
         alternative, FCI, Lompoc.

         Remaining counts are dismissed in the interest of justice.

         The defendant was informed of his right to appeal.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions
 of Probation and Supervised Release within this judgment be imposed. The Court may change the conditions of
 supervision, reduce or extend the period of supervision, and at any time during the supervision period or within the
 maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
 supervision period.




            February 26, 2019
            Date                                          Jesus G. Bernal, U. S. District Judge
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or
 other qualified officer.

                                                          Clerk, U.S. District Court




            February 26, 2019                       By
            Filed Date                                    Maynor Galvez, Deputy Clerk




CR-104 (docx 10/18)                      JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 3 of 6
 USA vs.      CARLOS ALEXANDER MIRAMONTEZ                               Docket No.:   EDCR18-00046-JGB


 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                      STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                      While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal,              9.     The defendant must not knowingly associate with
       state, or local crime;                                             any persons engaged in criminal activity and must
 2.    The defendant must report to the probation office in               not knowingly associate with any person convicted
       the federal judicial district of residence within 72               of a felony unless granted permission to do so by
       hours of imposition of a sentence of probation or                  the probation officer. This condition will not apply
       release from imprisonment, unless otherwise                        to intimate family members, unless the court has
       directed by the probation officer;                                 completed an individualized review and has
 3.    The defendant must report to the probation office as               determined that the restriction is necessary for
       instructed by the court or probation officer;                      protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the                  10.    The defendant must refrain from excessive use of
       judicial district without first receiving the                      alcohol and must not purchase, possess, use,
       permission of the court or probation officer;                      distribute, or administer any narcotic or other
 5.    The defendant must answer truthfully the inquiries                 controlled substance, or any paraphernalia related
       of the probation officer, unless legitimately                      to such substances, except as prescribed by a
       asserting his or her Fifth Amendment right against                 physician;
       self-incrimination as to new criminal conduct;              11.    The defendant must notify the probation officer
 6.    The defendant must reside at a location approved by                within 72 hours of being arrested or questioned by
       the probation officer and must notify the probation                a law enforcement officer;
       officer at least 10 days before any anticipated             12.    For felony cases, the defendant must not possess a
       change or within 72 hours of an unanticipated                      firearm, ammunition, destructive device, or any
       change in residence or persons living in defendant’s               other dangerous weapon;
       residence;                                                  13.    The defendant must not act or enter into any
 7.    The defendant must permit the probation officer to                 agreement with a law enforcement agency to act as
       contact him or her at any time at home or elsewhere                an informant or source without the permission of
       and must permit confiscation of any contraband                     the court;
       prohibited by law or the terms of supervision and           14.    As directed by the probation officer, the defendant
       observed in plain view by the probation officer;                   must notify specific persons and organizations of
 8.    The defendant must work at a lawful occupation                     specific risks posed by the defendant to those
       unless excused by the probation officer for                        persons and organizations and must permit the
       schooling, training, or other acceptable reasons and               probation officer to confirm the defendant’s
       must notify the probation officer at least ten days                compliance with such requirement and to make
       before any change in employment or within 72                       such notifications;
       hours of an unanticipated change;                           15.    The defendant must follow the instructions of the
                                                                          probation officer to implement the orders of the
                                                                          court, afford adequate deterrence from criminal
                                                                          conduct, protect the public from further crimes of
                                                                          the defendant; and provide the defendant with
                                                                          needed educational or vocational training, medical
                                                                          care, or other correctional treatment in the most
                                                                          effective manner.




CR-104 (docx 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 4 of 6
 USA vs.      CARLOS ALEXANDER MIRAMONTEZ                                        Docket No.:     EDCR18-00046-JGB



   X The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 6
 USA vs.      CARLOS ALEXANDER MIRAMONTEZ                                       Docket No.:       EDCR18-00046-JGB



                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
